SILBERMAN, Judge.
Medardo Soto appeals the final judgment of paternity and child support entered following a trial. We affirm without comment four of the issues raised by Soto, but we reverse that portion of the final judgment that orders him to pay a child care expense of $61 per month.
Soto and Ida Martinez, the child’s natural mother, were never married to each other. In 1996, their son was born. In 1998, Martinez filed a complaint to establish Soto’s paternity of the child, to determine child support, and to recover expenses.
The trial court determined that Soto was the child’s natural father and was obligated to pay child support and certain expenses. The trial court also made a finding that Soto would not be liable to reimburse Martinez for a child care expense of $61 per month. Nevertheless, in the final judgment the expense was included in the computation of Soto’s monthly and retroactive child support obligations.
Soto argues, Martinez concedes, and we agree that the final judgment erroneously obligates Soto to pay the child care expense that the trial court found was not reimbursable. Accordingly, we reverse the final judgment only as to the award of the child care expense of $61 per month, and we remand for recomputation of Soto’s ongoing and retroactive child support obligations without that expense.
Affirmed in part, reversed in part, and remanded.
BLUE, C.J., and CASANUEVA, J., concur.